PER CURIAM.
Appellant appeals the trial court’s order, rendered March 30, 2000, denying appellant’s motion to correct illegal sentence raised under Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court, citing Bortel v. State, 743 So.2d 595 (Fla. 4th DCA 1999), found that appellant’s December 1996 crime did not fall within this court’s established window period for Heggs claims. Subsequently, the Florida Supreme Court in Trapp v. State, 760 So.2d 924 (Fla.2000), found that the window period for such a challenge opened on October 1, 1995 and closed on May 24, 1997. The date of appellant’s crime falls within that window. We therefore reverse and remand for the trial court’s consideration of the merits of appellant’s motion.
WARNER, C.J., GUNTHER and FARMER, JJ., concur.